Citation Nr: 1219805	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left breast cancer.

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and a friend, H.B. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for left breast cancer and continued a noncompensable evaluation for hemorrhoids.  

In the May 2007 rating action, service connection had also been denied for sleep apnea, following which the Veteran filed a timely Notice of Disagreement (NOD).  In April 2009, the RO granted service connection for sleep apnea.  Accordingly, this claim has been resolved and is not in appellate status. 

In December 2011, the Veteran and a friend testified at a travel Board hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.  

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required in conjunction with the Veteran's service connection claim for left breast cancer, and her increased rating claim for hemorrhoids.  A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With respect to the claim for left breast cancer, evidence on file reflects that this condition was initially diagnosed in November 2006.  At that time, it was noted that the Veteran had detected a lump in her breast during the past 3 weeks.  A mammogram detected a density towards the left axilla, which had not been present in 2004 or 2005.  An impression of a highly suspicious new density with corresponding suspicious findings on ultrasound was made.  

The Veteran has stated that while stationed in Kuwait in 1998 she had an abnormal mammogram, followed by another abnormal mammogram in 2001, when she was stationed in Belgium.  She mentioned that mammograms conducted post-service, in 2004 and 2005, were normal (October 2008 statement).  She maintains that her in-service abnormal mammogram reports dated 1999 to 2003 were not considered in conjunction with her claim.  

A review of the service treatment records (STRs) reflects that the Veteran was seen in March 1988 with complaints of a left breast lump assessed as fibrocystic breast disease (FBD); this condition was also noted upon periodic examination of August 1988.  An August 1989 record indicates that a left breast density was shown upon mammogram.  A mammogram report of April 1992 revealed a low density parenchymal pattern with diffuse granular and reticular changes noted.  A March 1999 record indicated that the Veteran's last mammogram was nearly 9 years previously.  A left breast lump was noted at that time.  It appears that a mammogram of 2003 was negative.  

The file contains a VA examination report of September 2007 relating to the Veteran's service connection claim for left breast cancer.  The report reflects that the claims file was reviewed in detail and that an opinion was provided to the effect that metastatic colon cancer was not shown, and that primary cancer of the left breast was unrelated to service-connected colon cancer, or to any other service related condition or instance.  No rationale or explanation of evidence supporting that opinion was provided.

The Board finds that a VA examination and another opinion is warranted in this case.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79  (2006).  Once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran's contentions to the effect that abnormal findings relating to the left breast made in service were not considered in conjunction with the VA opinion provided 2007 are supported.  Accordingly, a new examination is required to include obtaining an opinion, which takes into consideration the lay and clinical evidence dated in service and post-service.  

In addition, it appears that additional outstanding records exist which may be pertinent to the case.  The file contains records from the Darnall Army Hospital dated from November 2006 to June 2007.  However, it appears that the Veteran has been treated there since November 2004 (VA Form 21-4142 - received in December 2011) and subsequent to June 2007.  Accordingly, those records identified by the Veteran will be sought for inclusion in the file.  

With respect to the increased rating claim for hemorrhoids, a review of the file reflects that a VA examination was most recently conducted in August 2009, now almost three years ago.  In hearing testimony presented in December 2011, the Veteran discussed manifestations which she believes to be associated with her hemorrhoidal condition, including fecal leakage/seepage.  She also indicated that the condition had become worse than when last evaluated. Specifically, she noted that her hemorrhoids were larger than they were before.   See hearing transcript at page 12).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  That said, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's hemorrhoids.   

The Board observes that at this point it is not clear whether fecal leakage/seepage is associated with service-connected hemorrhoids.  In this regard, it is noted that the Veteran has other service-connected conditions including gastroesophageal reflux disease (GERD), diverticulosis and status post sigmoid colon resection, which could be productive of such symptomatology.  This matter will be clarified on remand. Should these symptoms be associated with hemorrhoids, the RO should consider the possibility of rating the Veteran's hemorrhoids based on this symptomatology (such as under diagnostic code 7332 - used for the evaluation of impairment of sphincter control of the rectum and anus).  

In addition, it appears that the Veteran receives regular treatment through VA and that records current through September 2007 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her service connection claim for left breast cancer and the increased rating claim for hemorrhoids.  

In addition, all available VA health treatment records, assessments and examination reports dated from September 2007 forward, should be requested and associated with the claims file.  Further, medical records from the Darnall Army Hospital in Fort Hood, Texas dated since November 2004 should be obtained for the file.

2.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of her claimed left breast cancer.  

The examiner should review the claims folders and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the claimed left breast cancer should be elicited and recorded.  A diagnosis relating to the currently claimed disorder should be made.  The examiner is asked to furnish an opinion with respect to the following questions:

A.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, please opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's left breast cancer had its onset during service, or is otherwise etiologically related to service.

In the alternative, the examiner is also requested to address whether any currently diagnosed left breast disorder is at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder.  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that a left breast disorder was aggravated (i.e., permanently worsened) by any service-connected disorder.  If aggravation is found, the degree of aggravation should be specifically identified, to the extent possible.

It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such recollection of symptoms in service, and that her reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide an explanation for doing so.  A complete rationale, with reference to supporting evidence and/or medical principles should be given for any opinion expressed.  

3.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of her service-connected hemorrhoid disability.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All indicated evaluations, studies and tests deemed necessary, including laboratory testing, should be accomplished as appropriate. 

In the examination report, the examiner should specifically address whether the Veteran has hemorrhoids that are, mild, or are large or thrombotic, irreducible, with excessive redundant tissue, and evidence frequent recurrences, or involve persistent bleeding with secondary anemia, or with fissures.  

The examiner is also specifically requested to address whether the Veteran has manifestations of fecal leakage/seepage that are at least as likely as not associated with hemorrhoids, or whether any such symptoms are more likely associated with a different service-connected condition or some other cause.  If the reported fecal leakage/seepage is associated with hemorrhoids, the examiner is asked to address: (1) the frequency and extent (slight/moderate/severe) of such manifestations; (2) whether it requires the wearing or a pad; and (3) whether this results in fairly frequent involuntary bowel movements.   

The claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records associated with the claims file in conjunction with offering information and opinions regarding the manifestations associated with the Veteran's hemorrhoids.  In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such as symptoms and manifestations she is experiencing, and that her reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide an explanation for doing so.  

4.  The RO/AMC will then ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claims should be readjudicated.  Direct and secondary theories of entitlement as related to the Veteran's service connection claim for left breast cancer should be considered, as appropriate.  In addition, readjudication of the increased rating claim for hemorrhoids should reflect consideration of the rating criteria associated with DC 7336, used for evaluating hemorrhoids, as well as with 38 C.F.R. § 4.114 - Diagnostic Code 7332, used for the evaluation impairment of sphincter control of the rectum and anus, as appropriate), as well as any other potentially applicable criteria, as applicable.  The RO is also requested to consider whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b) for the Veteran's service-connected disability.

If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


